Case 3:18-cv-00675-CRS-CHL Document 9 Filed 11/14/18 Page 1 of 2 PageID #: 89




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

FRANK NELSON                                  §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §
                                              §                Civil Action No. 3:18-cv-00675-CRS
DEPUY SYNTHES SALES, INC.,                    §
ET AL.                                        §
                                              §
       Defendants.                            §

                       AGREED ORDER FOR EXTENSION OF TIME

       Come the Plaintiff, Frank Nelson, by counsel, and Defendant, Howmedica Osteonics

Corporation, by counsel, and it having been agreed by the parties that this Defendant shall have

until December 3, 2018 in which to serve a responsive pleading or motion to the Complaint filed

by Plaintiff in this action, and the Court being so advised,

       IT IS HEREBY ORDERED that the above-named Defendant shall have up to and

including December 3, 2018, to serve a responsive pleading or motion to Plaintiff’s Complaint.




                                                  1
Case 3:18-cv-00675-CRS-CHL Document 9 Filed 11/14/18 Page 2 of 2 PageID #: 90




HAVING SEEN AND AGREE:

/s/ J. Brittany Cross Carlson             /s/ Russell S. Briggs w/ permission
J. Brittany Cross Carlson                 Russell S. Briggs
Bar No. 93667                             Texas State Bar No. 02987720
Stites & Harbison PLLC                    Fibich, Leebron, Copeland & Briggs
400 West Market Street, Suite 1800        1150 Bissonnet Street
Louisville, Kentucky 40202-3352           Houston, Texas 77005-1848
Telephone: 502.587.3400                   Telephone: 713.751.0025
Facsimile: 502.587.6391                   Facsimile: 713.751.0030
bcarlson@stites.com                       rbriggs@fibichlaw.com

Counsel for Howmedica Osteonics           Counsel for Plaintiff
Corporation




                                      2
